3 N.Y.2d 832 (1957)
In the Matter of the Claim of Caroline Lambright, Respondent,
v.
St. Luke's Hospital et al., Appellants, and Special Disability Fund, Respondent. Workmen's Compensation Board, Respondent.
Court of Appeals of the State of New York.
Argued May 9, 1957.
Decided July 3, 1957.
Charles P. Barre for appellants.
John M. Cullen for Special Disability Fund, respondent.
Concur: CONWAY, Ch. J., DESMOND, DYE, FULD, FROESSEL, VAN VOORHIS and BURKE, JJ.
Order affirmed, with costs to respondent Fund; no opinion.